Appleton, C. J.
The plaintiff claims a title to a quarter of a township of land by reason of the non-payment of a tax of eight dollars.
The land sold was described thus, “ one-fourtli No. 5, E. 8, W. E. L. S. In Ronkendorff v. Taylor’s Lessee, 4 Pet. U. S., 349, the advertisement purported to sell for the non-payment of taxes “ half of lot No. 491,” and the sale was held void for the vagueness of the description of the estate sold. “ What,” observes Mr. Justice McLean, in delivering the opinion of the court, “would be under*414stood by such a description ? Suppose half a square had been advertised, it not having been divided into lots; would it comrey that certainty to the public, as to the precise property about to be sold, that would enable one to form an opinion of its value? No"one could suppose that an undivided half of the square was to be sold under the notice; and which half was offered, could not be determined from the advertisement. Would this be a notice under the requisites of the law ?
“ The value of a lot or half lot depends upon its situation. If one of the half lots fronts two streets in a populous part of a city, it is of much higher value than the other half. And this difference in value may be still greater, if the lot be situated near the middle of a square, fronting the street, and it be divided so as to cut off one-half of it from the street.”
“ It will thus be seen, that it is not a matter of small importance to the person who wishes to purchase, to know which half of a lot is offered for sale; and as any uncertainty in this matter must materially affect the value of the property at the sale, it is of great importance to the owner that the description should be definite. That an undivided moiety may be sold for taxes, has already been stated. But would any one understand that one-half of lot No. 4 means an undivided moiety ? ”
This reasoning is equally applicable to a township of land, in which the different quarters may be of very unequal value. So, too, there may be a very great difference between a divided and an undivided quarter. The price will vary accordingly as one or the other may be sold. Titles like the plaintiff’s, “ by which proprietors are deprived of their -property, usually for a mere fraction of its value, and without their knowledge, are not favored by the law.” Clarke v. Strickland, 2 Curtis, 439.
There are other grave objections to the plaintiff’s title, but it is not necessary to discuss their validity, as we think the deed of the plaintiff is void for the reasons already stated.

Plaintiff nonsuit.

Cutting, Kent, Walton, Dickerson, and Danforth, JJ., concurred.